DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Arya et al. (US 10,269,932) hereinafter “Arya” in view of Lee at a. (US 2017/0186748) hereinafter “Lee” and in further view of Park et al. (US 2016/0315081) hereinafter “Park”.
Regarding claim 1, Fig. 8 of Arya teaches a semiconductor device, comprising: a substrate (Item 102); a first fin (Leftmost Item 106) on the substrate (Item 102); a second fin (Second from the left Item 106) on the substrate (Item 102); a third fin (Third from the left Item 106) on the substrate (Item 102); a fourth fin (Rightmost Item 106) on the substrate (Item 102); a first isolation (Second from the left Item 107) on the substrate (Item 102), the first isolation (Second from the left Item 107) being between the first fin (Leftmost Item 106) and the second fin (Second from the left Item 106); a second isolation (Third from the left Item 107) on the substrate (Item 102), the second isolation (Third from the left Item 107) being between the second fin (Second from the left Item 106) and the third fin (Third from the left Item 106); a third isolation (Fourth from the left Item 107) on the substrate (Item 102), the third isolation (Fourth from the left Item 107) being between the third fin (Third from the left Item 106) and the fourth fin (Rightmost Item 106); a gate (Note shown; Column 4; Lines 11-15) on the first fin (Leftmost Item 106), the second fin (Second from the left Item 106), the third fin (Third from the left Item 106), the fourth fin (Rightmost Item 106), the first isolation (Second from the left Item 107), the second isolation (Third from the left Item 107), and the third isolation (Fourth from the left Item 107); a first epitaxial source/drain (See Picture 1 below) on the first fin (Leftmost Item 106); a second epitaxial source/drain (See Picture 1 below) on the second fin (Second from the left Item 106); a third epitaxial source/drain (See Picture 1 below) on the third fin (Third from the left Item 106); a fourth epitaxial source/drain (See Picture 1 below) on the fourth fin (Rightmost Item 106); a first blocking pattern (See Picture 1 below) on the first isolation (Second from the left Item 107), the first blocking pattern contacting and extending along a side surface of the second fin (See Picture 1 below); and a second blocking pattern (See Picture 1 below) on the third isolation (Fourth from the left Item 107), the second blocking pattern contacting  and extending along a side surface of the third fin (See Picture 1 below), wherein the second epitaxial source/drain and the third epitaxial source/drain are merged (See Picture 1 below), and wherein a height of the first blocking pattern (See Picture 1 below) is substantially the same as a height of the second blocking pattern (See Picture 1 below).
Arya does not teach wherein a width of the second isolation is less than a width of the first isolation and less than a width of the third isolation.
However, the pitch between fins, and thus a width of an isolation region above each portion of the substrate between the respective fins, is a result effective variable (Lee Paragraph 0019 where the pitch is tuned for producing a desired shape of the epitaxial source/drain above the fin). MPEP 2144.05(II)(A) states “In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because ‘obvious to try’ is not a valid rationale for an obviousness finding”.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the pitch between the second and third fins such that a width of the second isolation is less than a width of the first isolation and less than a width of the third isolation because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05(II)(A)).
Arya does not teach where the first blocking pattern contacts and extends along a side surface of the second epitaxial source/drain nor where the second blocking pattern contacts and extends along a side surface of the third epitaxial source/drain.
Fig. 3B of Park teaches where a blocking pattern (Item 251F) contacts and extends along a side surface of each of a fin (Item 120b) and an epitaxial source/drain (Item 127b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first blocking pattern of Arya extend further such that it extends along a side surface of the second epitaxial source/drain and to have the second blocking pattern of Arya extend further such that it extends along a side surface of the third epitaxial source/drain because the extension of the blocking pattern along the epitaxial source/drain allows for the epitaxial source/drain to have a desired lateral length (Park Paragraph 0106).  


    PNG
    media_image1.png
    272
    601
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Arya Fig. 8)
Regarding claim 2, Arya further teaches where the first blocking pattern (See Picture 1 above) contacts the second fin (Second from the left Item 106), and the second blocking pattern (See Picture 1 above) contacts the third fin (Third from the left Item 106).
Regarding claim 3, Lee further teaches where the first blocking pattern (See Picture 1 above) and the second blocking pattern (See Picture 1 above) are substantially symmetrically disposed with respect to the merged second and third epitaxial source/drains (See Picture 1 above), and are substantially symmetrically shaped with respect to the merged second and third epitaxial source/drains (See Picture 1 above).
Regarding claim 5, Fig. 8 of Arya further teaches where the second epitaxial source/drain (See Picture 1 above) and the third epitaxial source/drain (See Picture 1 above) are substantially symmetrically disposed and shaped with respect to a vertical central line of the merged second and third epitaxial source/drains (See Picture 1 above).
Regarding claim 6, the combination of Fig. 8 of Arya, Lee and Park teaches all of the elements of the claimed invention as stated above.
Fig. 8 of Arya does not teach where the second epitaxial source/drain is asymmetrically shaped with respect to a vertical central line of the second epitaxial source/drain, and the third epitaxial source/drain is asymmetrically shaped with respect to a vertical central line of the third epitaxial source/drain.
However, in an alternate embodiment shown in Fig. 12 of Arya, Arya teaches where the second epitaxial source/drain (Left portion of Item 120A) is asymmetrically shaped with respect to a vertical central line of the second epitaxial source/drain (Left portion of Item 120A), and the third epitaxial source/drain (Right portion of Item 120A) is asymmetrically shaped with respect to a vertical central line of the third epitaxial source/drain (Right portion of Item 120A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have where the second epitaxial source/drain is asymmetrically shaped with respect to a vertical central line of the second epitaxial source/drain, and the third epitaxial source/drain is asymmetrically shaped with respect to a vertical central line of the third epitaxial source/drain because the asymmetrical shape of each of the source/drains accounts for the amount of lateral growth of the merged source/drain region as may be required by the design requirements of the device (Column 9, Lines 24-31). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Arya et al. (US 10,269,932) hereinafter “Arya” in view of Lee at a. (US 2017/0186748) hereinafter “Lee” and Park et al. (US 2016/0315081) hereinafter “Park” and in further view of Lee et al. (US 2019/0006491) hereinafter “Lee3”.
Regarding claim 4, the combination of Arya, Lee and Park teaches all of the elements of the claimed invention as stated above except where each of the second epitaxial source/drain and the third epitaxial source/drain has a lateral vertex at its maximum width, the maximum width being measured along a direction parallel to the substrate, and an upper end of each of the first blocking pattern and the second blocking pattern is at a substantially same height level as the lateral vertex of the second epitaxial source/drain and the third epitaxial source/drain, respectively.
Fig. 8 of Lee3 teaches where a source/drain region (Item 86) has a lateral vertex at its maximum width, and an upper end of a blocking pattern (Item 32) is at a substantially same height level as the lateral vertex of the source/drain (Item 86).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have  each of the second epitaxial source/drain and the third epitaxial source/drain has a lateral vertex at its maximum width, the maximum width being measured along a direction parallel to the substrate, and an upper end of each of the first blocking pattern and the second blocking pattern is at a substantially same height level as the lateral vertex of the second epitaxial source/drain and the third epitaxial source/drain, respectively because the presence of the blocking pattern having a certain height determines the length and width of the resultant source/drain structure (Lee3 Paragraph 0043).   
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Arya et al. (US 10,269,932) hereinafter “Arya” in view of Lee at a. (US 2017/0186748) hereinafter “Lee” Lee et al. (US 2019/0006491) hereinafter “Lee3”and in further view of Sung et al. (US 2018/0151698) hereinafter “Sung”.
Regarding claim 7, the combination of Arya, Lee and Lee3 teaches all of the elements of the claimed invention as stated above.
  Fig. 12A of Sung teaches a merged source/drain (Item 313) on first and second fins (Items 311 and 312), where a single spacer (Middle Item 120c) is on an isolation portion (Middle Item 106) between the first and second fins (Items 311 and 312) and the single spacer (Middle Item 120c) contacts both the first and second fins (Items 311 and 312).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the spacers in Arya be a single spacer on the second isolation, the spacer contacting the second fin and the third fin because the single spacer protects the underlying regions during subsequent processing of the finfets (Sung Paragraph 0031).    
Alternatively, Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee at a. (US 2017/0186748) hereinafter “Lee” in view of Lee et al. (US 2018/0151564) hereinafter “Lee2” and Park et al. (US 2016/0315081) hereinafter “Park”.
Regarding claim 1, Fig. 1C of Lee teaches a semiconductor device, comprising: a substrate (Item 102); a first fin (Combination of Items 146 and 152L) on the substrate (Item 102); a second fin (Left Item 106 and 122L) on the substrate (Item 102); a third fin (Right Item 106 and 122) on the substrate (Item 102); a first isolation (Second from the left Item 104) on the substrate (Item 102), the first isolation (Second from the left Item 104) being between the first fin (Combination of Items 146 and 152L) and the second fin (Left Item 106 and 122L); a second isolation (Third from the left Item 104) on the substrate (Item 102), the second isolation (Third from the left Item 104) being between the second fin (Left Item 106 and 122L) and the third fin (Right Item 106 and 122L); a third isolation (Fourth from the left Item 104) on the substrate (Item 102); a gate (Item 108) on the first fin (Combination of Items 146 and 152L), the second fin (Left Item 106 and 122L), the third fin (Right Item 106 and 122L), the first isolation (Second from the left Item 104), the second isolation (Third from the left Item 104) and the third isolation (Fourth from the left Item 104); a first epitaxial source/drain (Item 152U) on the first fin (Combination of Items 146 and 152L); a second epitaxial source/drain (Left portion of Item 122U) on the second fin (Left Item 106 and 122L); a third epitaxial source/drain (Right portion of Item 122U) on the third fin (Right Item 106 and 122L); a first blocking pattern (Item 110 on the left side of Left Item 122L) on the first isolation (Second from the left Item 104), the first blocking pattern (Item 110 on the left side of Left Item 122L) contacting and extending along a side surface of the second fin (Item 122L); and a second blocking pattern (Item 110 on the right side of Right Item 122L) on the third isolation (Fourth from the left Item 104), the second blocking pattern (Item 110 on the right side of Right Item 122L)  contacting and extending along a side surface of the third fin (Item 122L) the third epitaxial source/drain (Right portion of Item 122U), wherein the second epitaxial source/drain (Left portion of Item 122U) and the third epitaxial source/drain (Right portion of Item 122U) are merged, wherein a width of the second isolation (Third from the left Item 104) is less than a width of the first isolation (Second from the left Item 104), and wherein a height of the first blocking pattern (Item 110 on the left side of Left Item 122L) is substantially the same as a height of the second blocking pattern (Item 110 on the right side of Right Item 122L).
Lee does not teach a fourth fin on the substrate; the third isolation being between the third fin and the fourth fin; the gate being on the fourth fin nor a fourth epitaxial source/drain on the fourth fin; nor where a width of the second isolation is less than a width of the third isolation.
Fig. 21C of Lee2 teaches a semiconductor device having a fourth fin (Rightmost combination of Items 203 and 204) on a substrate (Item 201); a third isolation (Fourth Item 205 from the left) being between a third fin (Second from the rightmost Item 203 and 204) and the fourth fin (Rightmost combination of Items 203 and 204); a gate (Item 230) being on the fourth fin (Rightmost combination of Items 203 and 204) and a fourth epitaxial source/drain (Rightmost Item 220) on the fourth fin (Rightmost combination of Items 203 and 204).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a fourth fin and a fourth epitaxial source/drain in the device of Lee such that a fourth fin is on the substrate; the third isolation is between the third fin and the fourth fin; the gate is on the fourth fin; a fourth epitaxial source/drain on the fourth fin and where a width of the second isolation is less than a width of the third isolation because this configuration allows for two independent p-type devices and a merged n-type device which may be required by the design of an apparatus (Lee2 Paragraph 0103).  
Lee does not teach where the first blocking pattern contacts and extends along a side surface of the second epitaxial source/drain nor where the second blocking pattern contacts and extends along a side surface of the third epitaxial source/drain.
Fig. 3B of Park teaches where a blocking pattern (Item 251F) contacts and extends along a side surface of each of a fin (Item 120b) and an epitaxial source/drain (Item 127b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first blocking pattern of Lee extend further such that it extends along a side surface of the second epitaxial source/drain and to have the second blocking pattern of Lee extend further such that it extends along a side surface of the third epitaxial source/drain because the extension of the blocking pattern along the epitaxial source/drain allows for the epitaxial source/drain to have a desired lateral length (Park Paragraph 0106).  
Regarding claim 2, Lee further teaches where the first blocking pattern (Item 110 on the left side of Left Item 122L) contacts the second fin (Left Item 106 and 122L), and the second blocking pattern (Item 110 on the right side of Right Item 122L) contacts the third fin (Right Item 106 and 122L).
Regarding claim 3, Lee further teaches where the first blocking pattern (Item 110 on the left side of Left Item 122L) and the second blocking pattern (Item 110 on the right side of Right Item 122L) are substantially symmetrically disposed with respect to the merged second and third epitaxial source/drains (Item 122U), and are substantially symmetrically shaped with respect to the merged second and third epitaxial source/drains (Items 122U).
Regarding claim 5, Lee further teaches where the second epitaxial source/drain (Left portion of Item 122U) and the third epitaxial source/drain (Right portion of Item 122U) are substantially symmetrically disposed and shaped with respect to a vertical central line of the merged second and third epitaxial source/drains (Item 122U).
Regarding claim 6, Fig. 1C of Lee further teaches where the second epitaxial source/drain (Left portion of Item 122U) is asymmetrically shaped with respect to a vertical central line of the second epitaxial source/drain, and the third epitaxial source/drain (Right portion of Item 122U) is asymmetrically shaped with respect to a vertical central line of the third epitaxial source/drain.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee at a. (US 2017/0186748) hereinafter “Lee” in view of Lee et al. (US 2018/0151564) hereinafter “Lee2” and Park et al. (US 2016/0315081) hereinafter “Park” and in further view of Lee et al. (US 2019/0006491) hereinafter “Lee3”.
Regarding claim 4, the combination of Lee, Lee2 and Park teaches all of the elements of the claimed invention as stated above except where each of the second epitaxial source/drain and the third epitaxial source/drain has a lateral vertex at its maximum width, the maximum width being measured along a direction parallel to the substrate, and an upper end of each of the first blocking pattern and the second blocking pattern is at a substantially same height level as the lateral vertex of the second epitaxial source/drain and the third epitaxial source/drain, respectively.
Fig. 8 of Lee3 teaches where a source/drain region (Item 86) has a lateral vertex at its maximum width, and an upper end of a blocking pattern (Item 32) is at a substantially same height level as the lateral vertex of the source/drain (Item 86).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have  each of the second epitaxial source/drain and the third epitaxial source/drain has a lateral vertex at its maximum width, the maximum width being measured along a direction parallel to the substrate, and an upper end of each of the first blocking pattern and the second blocking pattern is at a substantially same height level as the lateral vertex of the second epitaxial source/drain and the third epitaxial source/drain, respectively because the presence of the blocking pattern having a certain height determines the length and width of the resultant source/drain structure (Lee3 Paragraph 0043).   
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee at a. (US 2017/0186748) hereinafter “Lee” in view of Lee et al. (US 2018/0151564) hereinafter “Lee2” and Park et al. (US 2016/0315081) hereinafter “Park” and in further view of Sung et al. (US 2018/0151698) hereinafter “Sung”.
Regarding claim 7, the combination of Lee, Lee2 and Park teaches all of the elements of the claimed invention as stated above.
  Fig. 12A of Sung teaches a merged source/drain (Item 313) on first and second fins (Items 311 and 312), where a single spacer (Middle Item 120c) is on an isolation portion (Middle Item 106) between the first and second fins (Items 311 and 312) and the single spacer (Middle Item 120c) contacts both the first and second fins (Items 311 and 312).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the spacers in Lee be a single spacer on the second isolation, the spacer contacting the second fin and the third fin because the single spacer protects the underlying regions during subsequent processing of the finfets (Sung Paragraph 0031).    
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee at a. (US 2017/0186748) hereinafter “Lee” in view of Lee et al. (US 2018/0151564) hereinafter “Lee2” and Park et al. (US 2016/0315081) hereinafter “Park” and in further view of Wen et al. (US 2019/0164741) hereinafter “Wen”.
Regarding claim 8, the combination of Lee, Lee2 and Park teaches all of the elements of the claimed invention as stated above except where the device further comprises a gate isolation pattern separating the gate into a first portion and a second portion.
Wen teaches where a device comprises a gate isolation pattern separating the gate into a first portion and a second portion (Paragraph 0010).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a gate isolation pattern separating the gate into a first portion and a second portion because it allows the portions of the gate to function as a metal gate for an individual transistor (Wen Paragraph 0010).
Claims 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Arya et al. (US 10,269,932) hereinafter “Arya” in view of Lee at a. (US 2017/0186748) hereinafter “Lee” and Wu et al. (US 2016/0315172) hereinafter “Wu” and in further view of Park et al. (US 2016/0315081) hereinafter “Park”.
Regarding claim 9, Fig. 8 of Arya teaches a semiconductor device, comprising: a substrate (Item 102); a first fin (Leftmost Item 106) on the substrate (Item 102); a second fin (Second from the left Item 106) on the substrate (Item 102); a third fin (Third from the left Item 106) on the substrate (Item 102); a fourth fin (Rightmost Item 106) on the substrate (Item 102); a first isolation (Second from the left Item 107) on the substrate (Item 102), the first isolation (Second from the left Item 107) being between the first fin (Leftmost Item 106) and the second fin (Second from the left Item 106); a second isolation (Third from the left Item 107) on the substrate (Item 102), the second isolation (Third from the left Item 107) being between the second fin (Second from the left Item 106) and the third fin (Third from the left Item 106); a third isolation (Fourth from the left Item 107) on the substrate (Item 102), the third isolation (Fourth from the left Item 107) being between the third fin (Third from the left Item 106) and the fourth fin (Rightmost Item 106); a gate (Note shown; Column 4; Lines 11-15) on the first fin (Leftmost Item 106), the second fin (Second from the left Item 106), the third fin (Third from the left Item 106), the fourth fin (Rightmost Item 106), the first isolation (Second from the left Item 107), the second isolation (Third from the left Item 107), and the third isolation (Fourth from the left Item 107); a first epitaxial source/drain (See Picture 1 above) on the first fin (Leftmost Item 106); a second epitaxial source/drain (See Picture 1 above) on the second fin (Second from the left Item 106); a third epitaxial source/drain (See Picture 1 above) on the third fin (Third from the left Item 106); a fourth epitaxial source/drain (See Picture 1 above) on the fourth fin (Rightmost Item 106); a first blocking pattern (See Picture 1 above) on the first isolation (Second from the left Item 107), the first blocking pattern contacting  and extending along a side surface of the second fin (Second from the left Item 106); and a second blocking pattern (See Picture 1 above) on the third isolation (Fourth from the left Item 107), the second blocking pattern contacting  and extending along a side surface of the third fin (Third from the left Item 106), wherein the second epitaxial source/drain and the third epitaxial source/drain are merged (See Picture 1 above).
Arya does not teach wherein a width of the second isolation is less than a width of the first isolation and less than a width of the third isolation.
However, the pitch between fins, and thus a width of an isolation region above each portion of the substrate between the respective fins, is a result effective variable (Lee Paragraph 0019 where the pitch is tuned for producing a desired shape of the epitaxial source/drain above the fin). MPEP 2144.05(II)(A) states “In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because ‘obvious to try’ is not a valid rationale for an obviousness finding”.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the pitch between the second and third fins such that a width of the second isolation is less than a width of the first isolation and less than a width of the third isolation because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05(II)(A)).
Arya does not teach where a top portion of the first blocking pattern is at a higher level than a top portion of the second blocking pattern.
Fig. 6 of Wu teaches where a top portion of a first blocking pattern (Item 36) is at a higher level than a top portion of a second blocking pattern (Item 38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a top portion of the first blocking pattern be at a higher level than a top portion of the second blocking pattern because the height of a top portion of the first blocking layer being higher than the height of a top portion of the second blocking layer restricts the lateral growth of the second source/drain versus the lateral growth of the third source/drain (Wu Paragraph 0033). 
Arya does not teach where the first blocking pattern contacts and extends along a side surface of the second epitaxial source/drain nor where the second blocking pattern contacts and extends along a side surface of the third epitaxial source/drain.
Fig. 3B of Park teaches where a blocking pattern (Item 251F) contacts and extends along a side surface of each of a fin (Item 120b) and an epitaxial source/drain (Item 127b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first blocking pattern of Arya extend further such that it extends along a side surface of the second epitaxial source/drain and to have the second blocking pattern of Arya extend further such that it extends along a side surface of the third epitaxial source/drain because the extension of the blocking pattern along the epitaxial source/drain allows for the epitaxial source/drain to have a desired lateral length (Park Paragraph 0106).  
Regarding claim 10, Arya further teaches where the first blocking pattern (See Picture 1 above) contacts the second fin (Second from the left Item 106), and the second blocking pattern (See Picture 1 above) contacts the third fin (Third from the left Item 106).
Regarding claim 13, Arya further teaches where each of the first blocking pattern (See Picture 1 above) and the second blocking pattern (See Picture 1 above) may comprise silicon nitride, silicon dioxide, SiNC, SiN, SiCO, and SiNOC (Column 5, Lines 36-38).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Arya et al. (US 10,269,932) hereinafter “Arya” in view of Lee at a. (US 2017/0186748) hereinafter “Lee” and Wu et al. (US 2016/0315172) hereinafter “Wu” and Park et al. (US 2016/0315081) hereinafter “Park” and in further view of Loh et al. (US 2019/0273023) hereinafter “Loh”.
Regarding claim 11, the combination of Arya, Lee and Wu teaches all of the elements of the claimed invention as stated above except where the second epitaxial source/drain is shaped differently from the third epitaxial source/drain.
Fig. 11 of Loh teaches a merged source/drain where a first source/drain (Left portion of Item 60) has a different shape than a second source/drain (Right portion of Item 60). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second epitaxial source/drain be shaped differently from the third epitaxial source/drain because the shape of the second and third epitaxial source/drain can accommodate for the desired contact between the source/drain contact and the merged source/drain (Loh Paragraph 0045).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Arya et al. (US 10,269,932) hereinafter “Arya” in view of Lee at a. (US 2017/0186748) hereinafter “Lee” and Wu et al. (US 2016/0315172) hereinafter “Wu” and Park et al. (US 2016/0315081) hereinafter “Park” and in further view of Lee et al. (US 2019/0006491) hereinafter “Lee3”.
Regarding claim 12, the combination of Arya, Lee, Wu and Park teaches all of the elements of the claimed invention as stated above except where a maximum width of the second epitaxial source/drain is less than a maximum width of the third epitaxial source/drain, the maximum width of each of the second epitaxial source/drain and the third epitaxial source/drain being measured along a direction parallel to the substrate.
However, the maximum width of an epitaxial source/drain is a result effective variable (Lee3 Paragraph 0043 where the maximum width of an epitaxial source/drain is determined by the height of a blocking pattern). MPEP 2144.05(II)(A) states “In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because ‘obvious to try’ is not a valid rationale for an obviousness finding”.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize maximum width of the respective second and third epitaxial source/drains such that a maximum width of the second epitaxial source/drain is less than a maximum width of the third epitaxial source/drain, the maximum width of each of the second epitaxial source/drain and the third epitaxial source/drain being measured along a direction parallel to the substrate because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05(II)(A)).
Alternatively, Claims 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee at a. (US 2017/0186748) hereinafter “Lee” in view of Lee et al. (US 2018/0151564) hereinafter “Lee2” and Wu et al. (US 2016/0315172) hereinafter “Wu” and in further view of Park et al. (US 2016/0315081) hereinafter “Park”.
Regarding claim 9, Fig. 1C of Lee teaches a semiconductor device, comprising: a substrate (Item 102); a first fin (Combination of Items 146 and 152L) on the substrate (Item 102); a second fin (Left Item 106 and 122L) on the substrate (Item 102); a third fin (Right Item 106 and 122) on the substrate (Item 102); a first isolation (Second from the left Item 104) on the substrate (Item 102), the first isolation (Second from the left Item 104) being between the first fin (Combination of Items 146 and 152L) and the second fin (Left Item 106 and 122L); a second isolation (Third from the left Item 104) on the substrate (Item 102), the second isolation (Third from the left Item 104) being between the second fin (Left Item 106 and 122L) and the third fin (Right Item 106 and 122L); a third isolation (Fourth from the left Item 104) on the substrate (Item 102); a gate (Item 108) on the first fin (Combination of Items 146 and 152L), the second fin (Left Item 106 and 122L), the third fin (Right Item 106 and 122L), the first isolation (Second from the left Item 104), the second isolation (Third from the left Item 104) and the third isolation (Fourth from the left Item 104); a first epitaxial source/drain (Item 152U) on the first fin (Combination of Items 146 and 152L); a second epitaxial source/drain (Left portion of Item 122U) on the second fin (Left Item 106 and 122L); a third epitaxial source/drain (Right portion of Item 122U) on the third fin (Right Item 106 and 122L); a first blocking pattern (Item 110 on the left side of Left Item 122L) on the first isolation (Second from the left Item 104), the first blocking pattern (Item 110 on the left side of Left Item 122L) contacting  and extending along a side surface of the second fin; and a second blocking pattern (Item 110 on the right side of Right Item 122L) on the third isolation (Fourth from the left Item 104), the second blocking pattern (Item 110 on the right side of Right Item 122L) contacting  and extending along a side surface of the third fin, wherein the second epitaxial source/drain (Left portion of Item 122U) and the third epitaxial source/drain (Right portion of Item 122U) are merged, wherein a width of the second isolation (Third from the left Item 104) is less than a width of the first isolation (Second from the left Item 104).
Lee does not teach a fourth fin on the substrate; the third isolation being between the third fin and the fourth fin; the gate being on the fourth fin nor a fourth epitaxial source/drain on the fourth fin; nor where a width of the second isolation is less than a width of the third isolation.
Fig. 21C of Lee2 teaches a semiconductor device having a fourth fin (Rightmost combination of Items 203 and 204) on a substrate (Item 201); a third isolation (Fourth Item 205 from the left) being between a third fin (Second from the rightmost Item 203 and 204) and the fourth fin (Rightmost combination of Items 203 and 204); a gate (Item 230) being on the fourth fin (Rightmost combination of Items 203 and 204) and a fourth epitaxial source/drain (Rightmost Item 220) on the fourth fin (Rightmost combination of Items 203 and 204).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a fourth fin and a fourth epitaxial source/drain in the device of Lee such that a fourth fin is on the substrate; the third isolation is between the third fin and the fourth fin; the gate is on the fourth fin; a fourth epitaxial source/drain on the fourth fin and where a width of the second isolation is less than a width of the third isolation because this configuration allows for two independent p-type devices and a merged n-type device which may be required by the design of an apparatus (Lee2 Paragraph 0103).  
Lee does not teach where a top portion of the first blocking pattern is at a higher level than a top portion of the second blocking pattern.
Fig. 6 of Wu teaches where a top portion of a first blocking pattern (Item 36) is at a higher level than a top portion of a second blocking pattern (Item 38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a top portion of the first blocking pattern be at a higher level than a top portion of the second blocking pattern because the height of a top portion of the first blocking layer being higher than the height of a top portion of the second blocking layer restricts the lateral growth of the second source/drain versus the lateral growth of the third source/drain (Wu Paragraph 0033). 
Lee does not teach where the first blocking pattern contacts and extends along a side surface of the second epitaxial source/drain nor where the second blocking pattern contacts and extends along a side surface of the third epitaxial source/drain.
Fig. 3B of Park teaches where a blocking pattern (Item 251F) contacts and extends along a side surface of each of a fin (Item 120b) and an epitaxial source/drain (Item 127b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first blocking pattern of Lee extend further such that it extends along a side surface of the second epitaxial source/drain and to have the second blocking pattern of Lee extend further such that it extends along a side surface of the third epitaxial source/drain because the extension of the blocking pattern along the epitaxial source/drain allows for the epitaxial source/drain to have a desired lateral length (Park Paragraph 0106).  
Regarding claim 10, Lee further teaches where the first blocking pattern (Item 110 on the left side of Left Item 122L) contacts the second fin (Left Item 106 and 122L), and the second blocking pattern (Item 110 on the right side of Right Item 122L) contacts the third fin (Right Item 106 and 122L).

    PNG
    media_image2.png
    289
    363
    media_image2.png
    Greyscale

Picture 3 (Labeled version of a portion of Lee Fig. 1C)
Regarding claim 13, Lee further teaches where each of the first blocking pattern (Item 110 on the left side of Left Item 122L) and the second blocking pattern (Item 110 on the right side of Right Item 122L) may comprise silicon nitride, silicon oxynitride, or silicon carbon nitride (Paragraph 0015).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee at a. (US 2017/0186748) hereinafter “Lee” in view of Lee et al. (US 2018/0151564) hereinafter “Lee2” , Wu et al. (US 2016/0315172) hereinafter “Wu” and Park et al. (US 2016/0315081) hereinafter “Park” and in further view of Loh et al. (US 2019/0273023) hereinafter “Loh”.
Regarding claim 11, the combination of Lee, Lee2, Wu and Park teaches all of the elements of the claimed invention as stated above except where the second epitaxial source/drain is shaped differently from the third epitaxial source/drain.
Fig. 11 of Loh teaches a merged source/drain where a first source/drain (Left portion of Item 60) has a different shape than a second source/drain (Right portion of Item 60). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second epitaxial source/drain be shaped differently from the third epitaxial source/drain because the shape of the second and third epitaxial source/drain can accommodate for the desired contact between the source/drain contact and the merged source/drain (Loh Paragraph 0045).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee at a. (US 2017/0186748) hereinafter “Lee” in view of Lee et al. (US 2018/0151564) hereinafter “Lee2” , Wu et al. (US 2016/0315172) hereinafter “Wu” and Park et al. (US 2016/0315081) hereinafter “Park” and in further view of Lee et al. (US 2019/0006491) hereinafter “Lee3”.
Regarding claim 12, the combination of Lee, Lee2, Wu and Park teaches all of the elements of the claimed invention as stated above except where a maximum width of the second epitaxial source/drain is less than a maximum width of the third epitaxial source/drain, the maximum width of each of the second epitaxial source/drain and the third epitaxial source/drain being measured along a direction parallel to the substrate.
However, the maximum width of an epitaxial source/drain is a result effective variable (Lee3 Paragraph 0043 where the maximum width of an epitaxial source/drain is determined by the height of a blocking pattern). MPEP 2144.05(II)(A) states “In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because ‘obvious to try’ is not a valid rationale for an obviousness finding”.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize maximum width of the respective second and third epitaxial source/drains such that a maximum width of the second epitaxial source/drain is less than a maximum width of the third epitaxial source/drain, the maximum width of each of the second epitaxial source/drain and the third epitaxial source/drain being measured along a direction parallel to the substrate because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05(II)(A)).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee at a. (US 2017/0186748) hereinafter “Lee” in view of Lee et al. (US 2018/0151564) hereinafter “Lee2” , Wu et al. (US 2016/0315172) hereinafter “Wu” and Park et al. (US 2016/0315081) hereinafter “Park” and in further view of Sung et al. (US 2018/0151698) hereinafter “Sung” and Wen et al. (US 2019/0164741) hereinafter “Wen”.
Regarding claim 14, the combination of Lee, Lee2, Wu and Park teaches all of the elements of the claimed invention as stated above except where a spacer is on the second isolation and contacting the second fin and the third fin.
  Fig. 12A of Sung teaches a merged source/drain (Item 313) on first and second fins (Items 311 and 312), where a single spacer (Middle Item 120c) is on an isolation portion (Middle Item 106) between the first and second fins (Items 311 and 312) and the single spacer (Middle Item 120c) contacts both the first and second fins (Items 311 and 312).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the spacers in Lee be a single spacer on the second isolation, the spacer contacting the second fin and the third fin because the single spacer protects the underlying regions during subsequent processing of the finfets (Sung Paragraph 0031).    
Lee does not teach where the device further comprises a gate isolation pattern separating the gate into a first portion and a second portion.
Wen teaches where a device comprises a gate isolation pattern separating the gate into a first portion and a second portion (Paragraph 0010).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a gate isolation pattern separating the gate into a first portion and a second portion because it allows the portions of the gate to function as a metal gate for an individual transistor (Wen Paragraph 0010).
Claims 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arya et al. (US 10,269,932) hereinafter “Arya” in view of Lee at a. (US 2017/0186748) hereinafter “Lee” and Chiang et al. (US 2017/0133487) hereinafter “Chiang” and in further view of Park et al. (US 2016/0315081) hereinafter “Park”.
Regarding claim 15, Fig. 8 of Arya teaches a semiconductor device, comprising: a substrate (Item 102); a first fin (Leftmost Item 106) on the substrate (Item 102); a second fin (Second from the left Item 106) on the substrate (Item 102); a third fin (Third from the left Item 106) on the substrate (Item 102); a fourth fin (Rightmost Item 106) on the substrate (Item 102); a first isolation (Second from the left Item 107) on the substrate (Item 102), the first isolation (Second from the left Item 107) being between the first fin (Leftmost Item 106) and the second fin (Second from the left Item 106); a second isolation (Third from the left Item 107) on the substrate (Item 102), the second isolation (Third from the left Item 107) being between the second fin (Second from the left Item 106) and the third fin (Third from the left Item 106); a third isolation (Fourth from the left Item 107) on the substrate (Item 102), the third isolation (Fourth from the left Item 107) being between the third fin (Third from the left Item 106) and the fourth fin (Rightmost Item 106); a gate (Note shown; Column 4; Lines 11-15) on the first fin (Leftmost Item 106), the second fin (Second from the left Item 106), the third fin (Third from the left Item 106), the fourth fin (Rightmost Item 106), the first isolation (Second from the left Item 107), the second isolation (Third from the left Item 107), and the third isolation (Fourth from the left Item 107); a first epitaxial source/drain (See Picture 1 above) on the first fin (Leftmost Item 106); a second epitaxial source/drain (See Picture 1 above) on the second fin (Second from the left Item 106); a third epitaxial source/drain (See Picture 1 above) on the third fin (Third from the left Item 106); a fourth epitaxial source/drain (See Picture 1 above) on the fourth fin (Rightmost Item 106); a blocking pattern (Leftmost Item 108B) on the first isolation (Second from the left Item 107), the blocking pattern contacting  and extending along a side surface of the first fin; where the second epitaxial source/drain and the third epitaxial source/drain are merged (See Picture 1 above).
Arya does not teach wherein a width of the second isolation is less than a width of the first isolation and less than a width of the third isolation.
However, the pitch between fins, and thus a width of an isolation region above each portion of the substrate between the respective fins, is a result effective variable (Lee Paragraph 0019 where the pitch is tuned for producing a desired shape of the epitaxial source/drain above the fin). MPEP 2144.05(II)(A) states “In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because ‘obvious to try’ is not a valid rationale for an obviousness finding”.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the pitch between the second and third fins such that a width of the second isolation is less than a width of the first isolation and less than a width of the third isolation because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05(II)(A)).
Arya does not teach where a top portion of the fourth epitaxial source/drain is at a higher level than a top portion of the first epitaxial source/drain.
Fig. 5B of Chiang teaches where certain epitaxial source/drains (Items 125N) have a top portion at a higher level than a top portion of other epitaxial source/drains (Items 125P).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a top portion of the fourth epitaxial source/drain be at a higher level than a top portion of the first epitaxial source/drain because tuning of heights of source/drain features enable current spreading for certain fin heights (Chiang Paragraph 0040).
Arya does not teach where the blocking pattern contacts and extends along a side surface of the first epitaxial source/drain.
Fig. 3B of Park teaches where a blocking pattern (Item 251F) contacts and extends along a side surface of each of a fin (Item 120b) and an epitaxial source/drain (Item 127b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the blocking pattern of Arya extend further such that it extends along a side surface of the first epitaxial source/drain because the extension of the blocking pattern along the epitaxial source/drain allows for the epitaxial source/drain to have a desired lateral length (Park Paragraph 0106).  
Regarding claim 16, Arya further teaches where the blocking pattern (Leftmost Item 108b) contacts the first fin (Leftmost Item 106), the blocking pattern (Leftmost Item 108b) being between the first epitaxial source/drain and the second epitaxial source/drain (See Picture 1 above).
Park further teaches the blocking pattern (Item 153F) is a single blocking pattern contacting a first fin (Item 120b) and first epitaxial source/drain (Item 127b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the blocking pattern being a single blocking pattern contacting the first fin and the first epitaxial source/drain because the extension of a single blocking pattern along the epitaxial source/drain allows for the epitaxial source/drain to have a desired lateral length (Park Paragraph 0106) 
Regarding claim 18, the combination of Arya, Lee, Chiang and Park teaches all of the elements of the claimed invention as stated above.
Arya does not teach where a height of the first epitaxial source/drain is less than a height of the fourth epitaxial source/drain.
Fig. 5B of Chiang teaches where certain epitaxial source/drains (Items 125N) have a height less than a height of other epitaxial source/drains (Items 125P).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a height of the first epitaxial source/drain is less than a height of the fourth epitaxial source/drain because tuning of heights of source/drain features enable current spreading for certain fin heights (Chiang Paragraph 0040).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Arya et al. (US 10,269,932) hereinafter “Arya” in view of Lee at a. (US 2017/0186748) hereinafter “Lee”, Chiang et al. (US 2017/0133487) hereinafter “Chiang” and Park et al. (US 2016/0315081) hereinafter “Park” and in further view of Sung et al. (US 2018/0151698) hereinafter “Sung”.
Regarding claim 20, the combination of Arya, Lee, Chiang and Park teaches all of the elements of the claimed invention as stated above.
Arya does not teach a spacer on the second isolation and contacting the second fin and the third fin.
  Fig. 12A of Sung teaches a merged source/drain (Item 313) on first and second fins (Items 311 and 312), where a single spacer (Middle Item 120c) is on an isolation portion (Middle Item 106) between the first and second fins (Items 311 and 312) and the single spacer (Middle Item 120c) contacts both the first and second fins (Items 311 and 312).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the spacers in Arya be a single spacer on the second isolation, the spacer contacting the second fin and the third fin because the single spacer protects the underlying regions during subsequent processing of the finfets (Sung Paragraph 0031).    
Alternatively, Claims 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee at a. (US 2017/0186748) hereinafter “Lee” in view of Lee et al. (US 2018/0151564) hereinafter “Lee2” and Chiang et al. (US 2017/0133487) hereinafter “Chiang” and in further view of Park et al. (US 2016/0315081) hereinafter “Park”.
Regarding claim 15, Fig. 1C of Lee teaches a semiconductor device, comprising: a substrate (Item 102); a first fin (Combination of Items 146 and 152L) on the substrate (Item 102); a second fin (Left Item 106 and 122L) on the substrate (Item 102); a third fin (Right Item 106 and 122) on the substrate (Item 102); a first isolation (Second from the left Item 104) on the substrate (Item 102), the first isolation (Second from the left Item 104) being between the first fin (Combination of Items 146 and 152L) and the second fin (Left Item 106 and 122L); a second isolation (Third from the left Item 104) on the substrate (Item 102), the second isolation (Third from the left Item 104) being between the second fin (Left Item 106 and 122L) and the third fin (Right Item 106 and 122L); a third isolation (Fourth from the left Item 104) on the substrate (Item 102); a gate (Item 108) on the first fin (Combination of Items 146 and 152L), the second fin (Left Item 106 and 122L), the third fin (Right Item 106 and 122L), the first isolation (Second from the left Item 104), the second isolation (Third from the left Item 104) and the third isolation (Fourth from the left Item 104); a first epitaxial source/drain (Item 152U) on the first fin (Combination of Items 146 and 152L); a second epitaxial source/drain (Left portion of Item 122U) on the second fin (Left Item 106 and 122L); a third epitaxial source/drain (Right portion of Item 122U) on the third fin (Right Item 106 and 122L); a blocking pattern (Item 110 on the right side of Item 152L) on the first isolation (Second from the left Item 104), the blocking pattern (Item 110 on the right side of Item 152L) contacting  and extending along a side surface of the first fin; where the second epitaxial source/drain (Left portion of Item 122U) and the third epitaxial source/drain (Right portion of Item 122U) are merged, wherein a width of the second isolation (Third from the left Item 104) is less than a width of the first isolation (Second from the left Item 104).
Lee does not teach a fourth fin on the substrate; the third isolation being between the third fin and the fourth fin; the gate being on the fourth fin nor a fourth epitaxial source/drain on the fourth fin; nor where a width of the second isolation is less than a width of the third isolation.
Fig. 21C of Lee2 teaches a semiconductor device having a fourth fin (Rightmost combination of Items 203 and 204) on a substrate (Item 201); a third isolation (Fourth Item 205 from the left) being between a third fin (Second from the rightmost Item 203 and 204) and the fourth fin (Rightmost combination of Items 203 and 204); a gate (Item 230) being on the fourth fin (Rightmost combination of Items 203 and 204) and a fourth epitaxial source/drain (Rightmost Item 220) on the fourth fin (Rightmost combination of Items 203 and 204).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a fourth fin and a fourth epitaxial source/drain in the device of Lee such that a fourth fin is on the substrate; the third isolation is between the third fin and the fourth fin; the gate is on the fourth fin; a fourth epitaxial source/drain on the fourth fin and where a width of the second isolation is less than a width of the third isolation because this configuration allows for two independent p-type devices and a merged n-type device which may be required by the design of an apparatus (Lee2 Paragraph 0103).  
Lee does not teach where a top portion of the fourth epitaxial source/drain is at a higher level than a top portion of the first epitaxial source/drain.
Fig. 5B of Chiang teaches where certain epitaxial source/drains (Items 125N) have a top portion at a higher level than a top portion of other epitaxial source/drains (Items 125P).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a top portion of the fourth epitaxial source/drain be at a higher level than a top portion of the first epitaxial source/drain because tuning of heights of source/drain features enable current spreading for certain fin heights (Chiang Paragraph 0040).
Lee does not teach where the blocking pattern contacts and extends along a side surface of the first epitaxial source/drain.
Fig. 3B of Park teaches where a blocking pattern (Item 251F) contacts and extends along a side surface of each of a fin (Item 120b) and an epitaxial source/drain (Item 127b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the blocking pattern of Arya extend further such that it extends along a side surface of the first epitaxial source/drain because the extension of the blocking pattern along the epitaxial source/drain allows for the epitaxial source/drain to have a desired lateral length (Park Paragraph 0106).  
Regarding claim 17, the combination of Lee, Lee2, Chiang and Park teaches all of the elements of the claimed invention as stated above except where the width of the first isolation is less than the width of the third isolation.
However, the pitch between fins, and thus a width of an isolation region above each portion of the substrate between the respective fins, is a result effective variable (Lee Paragraph 0019 where the pitch is tuned for producing a desired shape of the epitaxial source/drain above the fin). MPEP 2144.05(II)(A) states “In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because ‘obvious to try’ is not a valid rationale for an obviousness finding”.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the pitch between the first and second fins and third and fourth fins, respectively, taught by the combination of Lee and Lee2, such that a width of the first isolation is less than the width of the third isolation because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05(II)(A)).
Regarding claim 19, when Lee, Lee2, Chiang and Park are combined in the manner stated in the rejection of claim 15 above, the side surface of the first epitaxial source/drain contacted by the blocking pattern will not be merged to another epitaxial source/drain (Item 122U). 
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 04/19/2022, with respect to the rejection(s) of claim(s) 1, 9 and 15 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891